Title: To James Madison from Benjamin Henry Latrobe, 8 July 1818
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Baltimore July 8th. 1818.
I have not for a long time read any thing with so much delight and instruction, as I have received from the perusal of your address to the Agricultural society of Albermarle [sic]. The testimony of one, so very unimportant in litterature of any kind as I am, cannot be valuable, unless it be on account of its sincerity, & the high personal respect that accompanies it. And in the very remarks which I shall now submit to You, on a very short, & merely incidental passage in the address, I wish to give You a proof, not only of high personal respect & confidence in your candor, but of the impression which a long acquaintance with You, has left upon my mind, that you will receive kindly, whatever observations I may take the liberty to offer.
In the course of your reasoning & facts, which are, I think entirely & finally conclusive, to prove, that the descent of man from the highest state of improvement & civilization, to that of the lowest, is much more easy, & natural, than his ascent from the hunter & pastoral life, to that of agriculture & the arts, You observe, that the Greenlanders were originally colonists of the 9th. century from Norway.
It is now many Years ago, since more leisure, & easier circumstances enabled me to fill up the intervals of professional exertion with the amusements of polite litterature; but I still retain enough in my memory, of the general history of nations & their emigrations to lead me into doubt as to the general correctness of this fact.
The Teutonic nations of Europe, are the Germans, the Dutch (Hollanders) the Danes, the Swedes, & the Norwegians, & to these may be added perhaps with propriety, the English. But the Germans, especially of the South, are strongly mixed with Romans, & with Sclavonians, the purer race being confined to the more northern parts of Germany.

These five branches of the Teutonic family, are distinguished by language, & by features. The German, the Dutch, the Danish, the Swedish & the Norwegian languages, are dialects of the same original tongue: and I may venture to say, from my own experience, that whoever understands German well, will find no difficulty in acquiring, in a very short time, a competent knowledge of the others.
The distinguishing features of the Teutons are blue eyes, fair complexion, & light hair. All the German & Danish poets give to their heroes & heroines & love sick maidens blue eyes, & flaxen hair. Besides, whenever, the German nations can be traced in the present inhabitants of any particular region, of which they were formerly the invaders & the conquerors, they are distinguished by blue eyes & light hair: for instance, in the Venetians of the Islands of Venice, the remains of the German nation of the Longobards, who took refuge there from the violence of subsequent invaders of the borders of the Po.
The Norwegians & Swedes are perhaps the purest & handsomest remains of the Teutonic race. They are indeed among the handsomest people on Earth.
On the contrary the present native Greenlanders, to whom your reasoning applies, appear to be a totally distinct species of animals. Their language, their form of body & of face, & their manners are not only distinct from, but opposite to, those of the Teutons & especially of the Norwegians.
The Greenlanders are a squat, olive colored, thick lipped, flat nosed, narrow & long eyed people, with black, coarse & straight hair like that of our Indians. I have seen several of them in Germany. They appear to be Samoyedes, or Northern Tartars.
The language of the Greenlanders is in every part of its grammar & construction distinct from that of the Teutonic languages. It is remarkable for its redundance in the Sound of the letters K and T, there being scarce a radical in the language in which there is not a K.
The distinct tribes of Esquimaux, by which generic name they may be called, are found along the Northwest coast of America from Nootka sound Northward, & I believe to the South of Nootka sound, & all over the Kurile Islands. The Kamschadales resemble them so much as to suggest the probability of their being derived from that stock. Hearne met them again at the mouth of the Coppermine river on the Icy Ocean of the North, where the unextinguishable hatred of his Northern Indian guides, produced a most diabolical scene of slaughter among them, which he could not prevent. Mc. Intosch met them in the same region; they form the population of the coasts round Hudson’s bay, & Baffin’s bay, & spread along the coast of Labrador. The opposite coast of West Greenland is peopled by them, and so was the East coast, when the Norwegian colony of the ninth century was established. My memory is indistinct as to the extent of that establishment and of its duration. That they built churches, & introduced as far as the climate would permit, Europaean modes of life, is certain. But that colony has long been lost by the accumulation of Ice along the Eastern coast, and when Bishop Egede, & afterwards the Moravian Missionaries went to Greenland, they resorted to the Western Coast, and all their searches after the Eastern colony were vain.
It may appear singular that a course of enquiry so foreign to my professional pursuits has ever engaged my attention. But independently of an insatiable thirst for every sort of knowledge, which, when younger, was my “besetting sin,” to the neglect of more profitable pursuits, the connexion of my father, & eldest Brother with the Moravian society, gave me opportunities of gratifying my curiosity in respect to this singular race, to great advantage. The best book on the subject, is Krantz’s history of Greenland, a book in every respect as singular, as it is valuable to the enquirer into the history of the human mind & race. I have not seen it for more than 30 Years, but its general facts remain in my recollection. Cook’s voyages, & those of subsequent visitors of the N. West coast of our continent, will bear me out, I think in my opinion that that coast is peopled by Esquimaux. Hearne’s journey to the Coppermine river, a book, which contains an account of as much dreadful suffering from cold, as Riley’s does from heat, & Mc. Intosh, carries the connexion along the Northern coast, as Krantz’ does to the Eastern boundary of our continent. The Abbe D’Hauteroche will go far to prove the Tartar origin of the Esquimaux.
Not one of these books have I seen for many Years, but they may probably be in your possession or within Your reach.
It appears to me that your position is irrefragible. But unless the fate of the Norwegian colonists, the Europaean Teutons, were known, it could not be ascertained how far they had receded into barbarism.
I will not occupy your time further on this question. If I have taken an unwarrantable liberty in occupying it so long, I must appeal to the licence allowed to all republicans, a licence against which in the republic of letters there is no enactment. But my indemnity will be found, & I would rather find it, in your kindness & friendship. Very respectfully Yr
B H Latrobe.
